[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff has brought this action seeking a judgment of dissolution of the marriage of the parties, for custody and support of the parties three minor children, for alimony, for transfer of the defendant's one-half interest in the marital home located in East Hartford, and for other equitable relief.
The plaintiff appeared through counsel while the defendant failed to file an appearance and was not present.
Having heard the testimony of the plaintiff, the court makes the following findings:
The plaintiff and defendant were intermarried in Tuyhoa, South Vietnam on September 30, 1970.
The parties then resided in Glastonbury from January 1971 until 1975. They moved to East Hartford in 1975. The plaintiff still resides in that home while the defendant relocated to California in October, 1990. The parties have remained separated since that date.
The plaintiff caused notice of her writ and complaint to be served on the defendant by registered mail, return receipt requested. Such service was made on the defendant on August 17, 1991 and its receipt was acknowledged by the CT Page 2753 defendant at Garden Grove, California on August 31, 1991. The plaintiff testified as to the defendant's signature on the return receipt card.
The court finds that the defendant is not now and has not for the last 30 days been a member of the military forces of the United States.
The court finds that the marriage of the parties has broken down irretrievably.
The court finds that the plaintiff meets the residency requirements of 46b-44 (c), C.G.S. and that the plaintiff has resided in Connecticut for more than one year prior to the date of the marriage. The court further finds that Connecticut was the domicile of the parties since 1971 and was such immediately prior to the time of their separation in 1990.
The court orders that the plaintiff have sole legal custody of the three minor children, Sandra, Andrea and Steven.
The court orders the defendant to pay the sum of $1.00 per year as alimony to the plaintiff.
The court orders the defendant to pay the plaintiff the sum of $250.00 per week for the support of three minor children. Defendant is also ordered to provide medical and dental insurance coverage for said minor children, if available through his place of employment.
The court orders that the defendant's one-half interest in the marital home located at 97 Janet Drive in the Town of East Hartford, State of Connecticut, be transferred to the plaintiff pursuant to 46b-66a, C.G.S.
The foregoing orders are effective upon notice to the defendant.
The court decrees that the marriage of the parties is dissolved and that they are single and unmarried.
BY THE COURT: DOHERTY, JUDGE